Case: 17-60070      Document: 00514571130         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 17-60070                          FILED
                                  Summary Calendar                    July 25, 2018
                                                                     Lyle W. Cayce
                                                                          Clerk
JEAN CLAUDE MUVUNYI,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A205 456 018


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Jean Claude Muvunyi, a native and citizen of Rwanda, petitions for
review of the decisions of the Board of Immigration Appeals (BIA) denying his
second motion to reopen his immigration proceedings and denying his motion
to reconsider the denial of the motion to reopen. The Government moves for
summary disposition.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60070    Document: 00514571130     Page: 2   Date Filed: 07/25/2018


                                 No. 17-60070

      During his immigration proceedings, Muvunyi sought as relief asylum,
withholding of removal, and protection under the Convention Against Torture,
testifying that he had been tortured and imprisoned and faced future torture
and imprisonment due to his ties to former Rwandan military officer Kayumba
Nyamwasa. The immigration judge denied Muvunyi relief, determining that
he lacked credibility. The BIA dismissed Muvunyi’s appeal, and Muvunyi did
not petition for review. The BIA also denied Muvunyi’s first motion to reopen
his immigration proceedings. Additionally, the BIA denied Muvunyi’s second
motion to reopen as time- and number-barred and for failure to demonstrate
changed country conditions.      The BIA then denied Muvunyi’s motion to
reconsider the denial of his second motion to reopen.
      We review the denial of a motion to reopen and a motion to reconsider
under a highly deferential abuse-of-discretion standard. Zhao v. Gonzales, 404
F.3d 295, 303 (5th Cir. 2005). We will affirm the BIA’s decision to deny either
type of motion if it is not capricious, racially invidious, without evidentiary
foundation, or arbitrary. Id. at 304. Additionally, we review factual findings
for substantial evidence and will not overturn them “unless the evidence
compels a contrary conclusion.” Gomez-Palacios v. Holder, 560 F.3d 354, 358
(5th Cir. 2009).
      There is no time or numerical limit for filing a motion to reopen the
removal proceedings to seek asylum when the motion “is based on changed
country conditions arising in the country of nationality or the country to which
removal has been ordered” if such evidence is material, previously unavailable,
and could not have been discovered or presented sooner.                8 U.S.C.
§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). A motion to reconsider “shall
specify the errors of law or fact in the previous order and shall be supported by




                                       2
    Case: 17-60070     Document: 00514571130     Page: 3   Date Filed: 07/25/2018


                                  No. 17-60070

pertinent authority.” 8 U.S.C. § 1229a(c)(6)(C); see 8 C.F.R. § 1003.2(b)(1);
Zhao, 404 F.3d at 301.
      Muvunyi challenges the BIA’s conclusion that the documents presented
in support of his motion to reopen were not properly authenticated.           He
contends that the BIA did not provide the basis for its determination that the
documents presented were not authenticated as required by 8 C.F.R.
§ 1287.6(b) and argues that (1) the arrest warrant and police correspondence
submitted were not official records or entries under § 1287.6(b); (2) if they were
official documents, the original signed and sealed documents, copies of which
were submitted to the court, were in counsel’s possession and available to the
court for review; (3) if the documents did not satisfy § 1287.6(b), they were
authenticated by other means; and (4) the BIA erred in failing to consider two
signed statements due to the writers’ inability to be cross-examined and the
lack of notarization because the writers could not be cross-examined for a
motion to reopen and because it would be irrational to expect an asylum-seeker
implicating the government in human rights violations to obtain government
notarization. He also contends that the BIA erred in failing to consider the
materiality of the documents provided and in determining that he failed to
make a prima facie case for relief. Muvunyi argues in his reply brief that the
Government waived many of these issues by failing to respond specifically to
Muvunyi’s arguments in his opening brief. However, we are not bound by such
a failure to respond. See United States v. Hope, 545 F.3d 293, 295 (5th Cir.
2008).
      Section 1287.6 provides in pertinent part that an official record or
document from a foreign country, such as Rwanda, that is not a signatory to
the Convention Abolishing the Requirement of Legislation for Foreign Public
Documents “shall be evidenced by an official publication thereof, or by a copy



                                        3
    Case: 17-60070    Document: 00514571130     Page: 4   Date Filed: 07/25/2018


                                 No. 17-60070

attested by an officer so authorized.”     § 1287.6(b)(1).     Muvunyi has not
established that the proffered arrest warrant and police correspondence were
not official records subject to § 1287.6(b), nor has he shown that any of the
proffered documents were properly authenticated in accordance with
§ 1287.6(b) or by any other means. Especially in light of the immigration
judge’s adverse credibility determination, Muvunyi has not shown that the BIA
abused its discretion in denying his motion to reopen or his motion to
reconsider. See Zhao, 404 F.3d at 303.
      Accordingly, Muvunyi’s petitions for review are DENIED.               The
Government’s motion for summary disposition is also DENIED. See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                       4